Opinion by
Mb. Chief Justice Sterrett,
On July 22, 1890, Jesse Lines died in the city of Easton, Pennsylvania, where he had resided for over thirty years prior thereto. While on a visit to New York, in May, 1887, he executed and delivered to the Union Trust Company, a corporation organized under the laws of New York and doing business in that state, a deed of trust of one hundred and eighteen mortgage bonds, of $1,000 each, issued by a Missouri railroad corporation, and two hundred and eighty-one shares capital stock of the Taylor Iron Works, a New Jersey corporation, doing business therein. These securities were then delivered and, on the books of the respective corporations, transferred to "“The Union Trust Company of New York, in trust for Jesse Lines and others.” According to the provisions of the deed, said trustee was to hold the securities, collect the interest and income thereof and pay the same to the said Jesse Lines during his natural life, and, upon his decease, to divide said bonds and stock and transfer one half thereof to certain of his nephews and nieces and the residue to his putative son, as specified in said trust. The trust deed contains a clause in which the said Jesse Lines, as first party thereto, reserves to himself “ the right and power, by an instrument in writing to be delivered to the second party, to alter, change, modify or revoke all disposition and direction as to transfer and dispositions made and to be made of said property after the decease of first party.” But it does not appear that the right thus reserved was ever exercised. The trustee collected and paid over to Mr. Lines the income of the trust securities during his life, and after his decease divided and distributed the corpus of the trust, consisting of said securities, etc., to the beneficiaries entitled thereto, according to the provisions of the deed.
At the time said trust was created and thence until his de*392cease, Mr. Lines was a citizen of Pennsylvania, domiciled therein at the city of Easton. During same time he had a wife who survived him and died. But neither then nor at the time of his decease had he any child or children born in lawful wedlock, nor any descendant of any such child or children, nor father or mother.
This proceeding was instituted by the register of wills of Northampton county for the purpose of enforcing payment of collateral inheritance tax, under the law of this state, on the bonds aiid stock of which Mr. Lines was the beneficial owner up to the time of his death, and which, upon that event, passed to said beneficiaries by virtue of said trust, which, as to them, was intended to and did take effect, in enjoyment, immediately after his decease, and not before. It was admitted that none of the beneficiaries under said deed resided in the state of New York at the date of its execution, nor at any time since, except Jesse T. Lines, who, for a short time subsequent to the death of Jesse Lines, resided in Brooklyn, New York; all said beneficiaries lived in Pennsylvania, except Mary E. Perkins, Harriet Hill and Eva E. Lines, who, at the time said trust was created and at the date of Jesse Lines’s death, lived in the state of Minnesota. There were no debts owing by the decedent to any person in the state of New York, and no ancillary administration in that state; nor was there any collateral inheritance or succession tax paid upon the estate of Jesse Lines, or any part thereof, in that state, nor any such return charged against the same or paid to authorities of said state upon any property mentioned in or distributed under said trust deed. The securities which were distributed to the beneficiaries were appraised at over $130,000.
The appeal from valuation fixed by the register’s appraiser was heard and disposed of by the learned president of the 31st district, who, after fully stating all the material facts, including those outlined above, and exhaustively considering the questions of law arising thereon, held that the securities referred to were subject to collateral inheritance tax in the hands of said beneficiaries; and he accordingly dismissed the appeal and entered the decree from which this appeal was taken.
In view of the undisputed facts, it is strange that any question should have been seriously raised, either as to the right of *393the commonwealth to the tax on the securities, or the liability of the beneficiaries to pay their respective proportions thereof. Mr. Lines was not only the beneficial owner of the securities prior to and at the time of his decease, but under the reserved power of modification, revocation, etc., he had absolute control of the disposition to be made of the securities upon his decease. At any time prior thereto, he could have modified or revoked the trust in favor of the beneficiaries named in the deed. It is true the legal title to the securities was in the Trust Company, but aside from mere compensation for its services, as custodian of the property, the company had no beneficial interest therein. In any proper sense of the term, the securities were the personal property of Mr. Lines. They were his to enjoy during his lifetime, and his to dispose of, in any manner he saw fit, at any time prior to his decease. He chose to leave the trust in favor of the beneficiaries unaltered and unrevoked, and, as he intended, it took effect, in enjoyment, immediately after his decease. Moreover, the securities were that kind of personal property, the situs of which follows the owner. As was said in Orcutt’s Appeal, 97 Pa. 179, the general rule is that the situs of personal property follows the owner, but for particular purposes some species of personalty may have a situs distinct from the legal one, but that in question is not within any of the recognized exceptions to the general rule. That was clearly shown by the learned judge who presided specially at the hearing in the court below, as may be seen by reference to his clear and convincing opinion. The manifest purpose of our collateral inheritance tax law is to subject property, limited by deed in the manner stated in the statute, to taxation, because it is still substantially the property of the grantor, and does not actually pass, nor is it intended to pass to the collateral beneficiaries until his death, and hence it is essentially similar in that respect to a devolution of property by testacy or intestacy upon the death of the owner. That is illustrated by several of our cases, among which are lieish v. Commonwealth, 106 Pa. 521; Seiberts’s Appeal, 110 Pa. 329; DuBois’s Appeal, 121 Pa. 386. In the former it was held that the right of the commonwealth to the tax was not defeated by a conveyance or transfer of title to the property during the lifetime of the owner, nor by possession taken under such conveyance, if the enjoyment of the' *394property conveyed is not intended to take effect until the death of the grantor. In DuBois’s Appeal, supra, speaking of the deed made by the grantor and possession taken by the grantee thereunder, etc., it is said: “ The naked legal title acquired by the grantee was the merest shadow. The grantor held a firm grasp on the entire substance, and he retained it as long as he lived. In view of all this, it is idle to contend that, in any proper or statutory sense of the word ‘ enjoyment,’ the conveyance in question took effect or was intended to take effect in enjoyment prior to the death of John DuBois.”
It follows from what has been said that the conclusions reached by the court below on all the controlling questions in the case are correct, and the decree based upon the principles thus established should not be disturbed.
The learned judge was clearly correct in saying, as recited in the second specification: “ It must be regarded that Jesse Lines, not the Trust Company, owned the stocks and bonds. Beyond a doubt, the situs of the property for the purpose of taxation, including the imposition of collateral inheritance tax, was in Pennsylvania.” There appears to be no error in either of the matters referred to in the remaining specifications. In view of what has been already said in the opinion of the court below and here, neither of them requires special consideration.
Decree affirmed and appeal dismissed, with costs to be paid by appellants.